McGladrey & Pullen Certified Public Accountants Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-10981) on Form S-3 of Patriot National Bancorp, Inc. of our reports dated March 31, 2009 relating to our audits of the consolidated financial statements and internal control over financial reporting, included in the Annual Report on Form 10-K of Patriot National Bancorp, Inc. for the year ended December 31, /S/ McGladrey & Pullen, LLP New Haven, Connecticut March McGladrey & Pullen, LLP is a member firm of RSM International, an affiliation of separate and independent legal entities.
